Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet sandwiched between the support wall and filler in an axial direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (JP 2012016235) in view of Han (20170040874).

1. Matsuda et al. teach:
A rotor 30 comprising: 
a shaft 40 extending along a central axis; 
a sensor magnet 60 positioned on one axial side of the shaft; 
a magnet holder 50 that includes a circumferential wall 56 & 53 which is open on another axial side of the shaft and accommodates an end portion on the one axial side of the shaft and the sensor magnet therein, the magnet holder being fixed to the shaft; and 
a filling 11 that fills an inside of the circumferential wall; but does not teach a support wall positioned on one axial side of the sensor magnet and wherein the sensor magnet is sandwiched between the support wall and the filling in an axial direction.

    PNG
    media_image1.png
    541
    742
    media_image1.png
    Greyscale

Han teaches that a support wall 831 positioned on one axial side of the sensor magnet 820 and wherein the sensor magnet is sandwiched between the support wall and the filling (adhesive is filled in the grooves 811 & 811b and the magnet is sandwiched between the adhesive and the wall, see figure 5) in an axial direction to keep the magnet from becoming detached (para 0007).

    PNG
    media_image2.png
    418
    594
    media_image2.png
    Greyscale



2. Matsuda et al. teach:
The rotor according to claim 1, wherein the magnet holder includes a first through-hole that connects the inside of the circumferential wall and an outside of the magnet holder.

    PNG
    media_image3.png
    541
    742
    media_image3.png
    Greyscale





Han teaches that the sensor magnet is a disk including a first boundary portion (annotated figure below) which is a boundary between an outer circumferential surface (annotated figure below) and an end surface (annotated figure below) on the one axial side, and a second boundary portion (annotated figure below) which is a boundary between the outer circumferential surface and an end surface (annotated figure below) on the other axial side (annotated figure below); and at least one of the first boundary portion and the second boundary portion includes different-shaped portions that have mutually different circumferential positions and shapes and are in contact with the filling (via groove 811b) to prevent the magnet from becoming detached.

    PNG
    media_image4.png
    751
    831
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Matsuda et al. so that the sensor magnet is a disk including a first boundary portion which is a boundary between an outer circumferential surface and an end surface on the one axial side, and a second boundary portion which is a boundary between the outer circumferential surface and an end surface on the other axial side; and at least one of the first boundary portion and the second boundary portion includes different-shaped portions that have mutually different circumferential positions and shapes and are in contact with the filling, as taught by Han so as to prevent the sensor magnet from becoming detached.



Han teaches that the first boundary portion and the second boundary portion are rounded; and the different-shaped portions have mutually different curvatures to prevent the magnet from becoming detached.

    PNG
    media_image4.png
    751
    831
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Matsuda et al. so that the first boundary portion and the second boundary portion are rounded; and the 


5. Matsuda et al. has been discussed above, re claim 1; but does not teach that the magnet holder includes a second through-hole penetrating the support wall in the axial direction.

Han teaches that the magnet holder includes a second through-hole 831b (figure 3) penetrating the support wall in the axial direction to prevent the magnet from becoming detached.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Matsuda et al. so that the magnet holder includes a second through-hole penetrating the support wall in the axial direction, as taught by Han so as to prevent the sensor magnet from becoming detached.

6. Matsuda et al. teach:
The rotor according to claim 1, wherein the filling includes a support portion S1 positioned on an axial side of the sensor magnet; and the support portion has an annular shape (figure 2a-2c) surrounding the central axis.


The rotor according to claim 6, wherein a surface on the axial side of the support portion is a concave curved surface extending to a radially outer side of the rotor (figure 2a-2c).

8. Matsuda et al. teach:
The rotor according to claim 1, wherein an end portion on the one axial side of the shaft is press-fitted to the inside of the circumferential wall (since the shaft is pressed into the circumferential wall).

9. Matsuda et al. teach:
A motor (figure 1) comprising the rotor according to claim 1.

10. Matsuda et al. teach:
The motor according to claim 9, further comprising a magnetic sensor 12 that is positioned on the one axial side of the sensor magnet and detects a magnetic field of the sensor magnet.

11. Matsuda et al. teach:
The motor according to claim 10, further comprising: a stator 20 that opposes the rotor with a gap (figure 1) interposed therebetween in a radial direction; and a controller (excerpt below) that controls supply of power to a coil 22 provided in the stator based on 

    PNG
    media_image5.png
    318
    623
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832